     PHILLIP A.TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4822
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
12                                                          )       Case No.: 1:20-cv-01054-BAM
      EMMANUEL VALENTINE                                    )
13                                                          )       STIPULATION AND
      SANTILLAN LOPEZ,                                      )       ORDER FOR A FIRST EXTENSION OF
14                                                          )       TIME TO RESPOND TO PLAINTIFF’S
                                                            )       SETTLEMENT REQUEST
15                                                          )
                       Plaintiff,
                                                            )
16                                                          )
          v.
                                                            )
17   ANDREW SAUL,                                           )
     Commissioner of Social Security,                       )
18
19                     Defendant.

20
21                     IT IS HEREBY STIPULATED, by and between the parties, through their

22   respective counsel of record, subject to the approval of the Court, that Defendant shall have a

23   first extension of time of 30 days to respond to Plaintiff’s letter brief requesting remand. Counsel

24   requests this extension of time because additional time is needed to ascertain whether additional

25   briefing is necessary.

26            With this extension:

27            •   Defendant shall respond to Plaintiff’s letter brief on or before June 3, 2021;
28


     Stip. & Prop. Order for Ext.; Case 1:20-cv-01054-BAM       1
 1            •   If the parties do not voluntarily remand the case, Plaintiff shall file and serve her
 2                opening brief within 33 days of her receipt of Defendant’s response to her letter (on
 3                or before July 6, 2021);
 4            •   Defendant shall serve and file a responsive brief within 30 days (on or before August
 5
                  5, 2021); and
 6
              •   Plaintiff may serve and file a reply within 15 days of service of defendant's
 7
                  responsive brief (on or before August 20, 2021).
 8
 9
10
11                                                          Respectfully submitted,
12
     Dated: April 30, 2021                                  /s/ Jonathan O. Pena*
13                                                          (*as authorized via e-mail on 4/30/21)
                                                            JONATHAN O. PENA
14                                                          Attorney for Plaintiff
15
16   Dated: April 30, 2021                                  PHILLIP A. TALBERT
                                                            Acting United States Attorney
17                                                          DEBORAH LEE STACHEL
18                                                          Regional Chief Counsel, Region IX
                                                            Social Security Administration
19
                                                  By:       /s/ Marcelo Illarmo
20                                                          MARCELO ILLARMO
21                                                          Special Assistant United States Attorney

22                                                          Attorneys for Defendant
23
24
25
26
27
28


     Stip. & Prop. Order for Ext.; Case 1:20-cv-01054-BAM      2
 1                                                          ORDER
 2
 3            Pursuant to the parties’ stipulation, and good cause appearing, Defendant’s request for an
 4   extension of time to respond to Plaintiff’s letter brief is GRANTED. Defendant shall respond to
 5   Plaintiff’s letter brief on or before June 3, 2021. If the parties do not voluntarily remand the
 6   case, Plaintiff shall file and serve her opening brief on or before July 6, 2021. Defendant shall
 7   file and serve a responsive brief on or before August 5, 2021. Plaintiff shall file and serve a
 8   reply, if any, on or before August 20, 2021.
 9
     IT IS SO ORDERED.
10
11       Dated:       May 3, 2021                                     /s/ Barbara   A. McAuliffe        _
12                                                                UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Prop. Order for Ext.; Case 1:20-cv-01054-BAM     3
